PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal from the order denying in part and granting in part the petitioner’s “Petition for Writ of Habeas Corpus/Motion for Postconviction Relief/Alternative Motion to Correct Illegal Sentence” filed in Case No. 2009-CF-1298, in the Circuit *475Court in and for Hernando County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).
PETITION GRANTED. '
COHEN, WALLIS and LAMBERT, JJ., concur.